By Judge Robert P. Doherty, Jr.
The jury heard conflicting evidence in this Minor Impact Soft Tissue (MIST) rear end automobile collision. Plaintiffs evidence was that he stopped for a red light in a long line of traffic for approximately 15 to 30 seconds prior to impact. Defendant testified that the Plaintiffs vehicle was second in line; that she stopped appropriately behind him; that when the light turned green, the first car went through die intersection and the Plaintiffs car started through the intersection but stopped abruptly for no apparent reason, causing her to slide on die wet pavement and hit Plaintiffs vehicle. After the accident, tire Defendant asked the Plaintiff why he had stopped, but he did not answer her. The jury returned a verdict for the Defendant. Plaintiff asks that the Court set tire jury verdict aside and find as a matter of law that the Defendant’s negligence was toe cause of toe accident The Court finds that toe matter was properly submitted to toe jury to resolve toe conflicts in toe evidence.
The evidence in this case must be viewed in toe light most favorable to toe prevailing party. The juay determined that toe Plaintiff, after having stopped for a red light proceeded into toe intersection when toe light turned green and, tor no apparent reason, stopped suddenly. His vehicle was then struck in toe rear by toe vehicle driven by toe Defendant As argued by toe Defendant “Whether toe driver of a car has exercised toe proper care under toe given circumstances and whether toe skidding of toe car has resulted from negligence are usually jury questions.” Edlow v. Arnold, 243 Va. 345, 351 (1992).
*560The Plaintiffs argument feat a prima ferie case of negligence was established by proof feat fee Defendant struck his vehicle in fee rear is not sufficient to set fee jury verdict aside. That evidence was rebutted by fee testimony of fee Defendant Likewise, fee Plaintiffs argument that he was not contributoriiy negligent only applies if fee Plaintiffs facts are accepted, and they were not. The Court cannot substitute its own opinion for feat of fee jury on fee question of fee credibility of fee witnesses. The decision of fee jury was within fee range of reasonableness and will not be changed.